—In an action to recover damages for personal injuries, etc., the defendants PCM Construction, Inc., and Henkels & McCoy, Inc., appeal from an order of the Supreme Court, Kings County (Vaccaro, J.), dated October 25, 1995, which denied their motion for summary judg*528ment dismissing the complaint and any cross claims insofar as asserted against them.
Ordered that the order is affirmed, with costs.
There are issues of fact which preclude the granting of summary judgment (see, Schumacher v Richards Shear Co., 59 NY2d 239, 245; Tobin v Jesup & Lamont, 103 AD2d 845; Lirosi v Elkins, 89 AD2d 903; cf., Delgado v Matrix-Churchill Co., 205 AD2d 575).
The appellants’ remaining contentions are without merit. Miller, J. P., Sullivan, Pizzuto and Goldstein, JJ., concur.